Citation Nr: 0916549	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-19 381	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized service with the Philippine Guerilla and 
Combination Service from February 1945 to September 1945.  
The Veteran died in May 1988.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2007 rating decision of the Manila RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In a June 2008 VA Form 9, Substantive Appeal, the appellant 
indicated that she wanted to appear at a hearing before the 
Board at a local office.  Pursuant to 38 C.F.R. § 20.700 
(2008), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  While the 
appellant has requested a personal appearance before the 
Board, she has not specified whether she would like a 
videoconference or Travel Board hearing.

Because the RO schedules Travel Board and videoconference 
hearings, the case is REMANDED to the RO for the following:

The RO should first have the appellant 
clarify whether she wants a 
videoconference hearing or a Travel Board 
hearing.  Thereafter, she should be 
scheduled for a hearing pursuant to her 
clarification.  The case should then be 
processed in accordance with established 
appellate procedure.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




